Order filed May 10, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00035-CV
                                                    __________
 
      ROBERT SCOTT,
COMMISSIONER OF EDUCATION, Appellant
 
                                                             V.
 
 STERLING CITY INDEPENDENT
SCHOOL DISTRICT ET AL., Appellees

 
                                   On
Appeal from the 345th District Court
                                                            Travis
County, Texas
                                           Trial
Court Cause No. D-1-GV-10-000124
 

 
                                                                     O
R D E R
 
Robert Scott, Commissioner of Education, filed a notice of appeal in
the trial court on December 15, 2011.  In the notice, Scott states that he is
appealing “the order signed on November 15, 2011, granting attorneys fees . . .
, as well as the ruling of July 8, 2011.”  Upon reviewing the clerk’s record
that was filed in this court on May 2, 2012, this court noted the absence of an
order signed on November 15, 2011.  The district clerk’s office has confirmed
by letter dated May 2, 2012, that the trial court faxed a letter to counsel on
November 15, directing the plaintiffs’ counsel to submit an order reflecting
the trial court’s ruling on attorney’s fees but that the trial court had not
received an order.  The trial court’s November 15 letter is included in the
clerk’s record; it specifically “directs Plaintiffs’ counsel to submit an order
reflecting the Court’s ruling on attorney fees and simultaneously serve the
order on Defendant’s counsel.”  As written, the November 15 letter does not
constitute an order.  See Goff v. Tuchscherer, 627 S.W.2d 397, 398–99 (Tex.
1982).  
Because the trial court has not yet entered an order disposing of
the issue of attorney’s fees, we will abate this appeal pursuant to Tex. R. App. P. 27.2 to permit the
trial court to enter an order constituting a final judgment on that issue.  The
trial court is instructed to enter such an order on or before May 21, 2012, and the district clerk is directed to file in this court a supplemental clerk’s record
containing the trial court’s order on or before May 31, 2012.  
            The
appeal is abated.
 
                                                                                                            PER
CURIAM
 
May 10, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.